DETAILED ACTION
The instant action is in response to application 11 Jan 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The abstract needs to mention reducing switching noise, since it is a fundamental portion of the invention.
The specification is objected to for the following informalities:
¶1, “to a power conversion apparatus, such as a DC/DC converter apparatus for example” should be “to power conversion apparatuses, examples including DC/DC converters”.
¶2 needs slight revision “In a power converter apparatus that performs power conversion by performing on/off control of a switching device, the switching frequency of 20kHz or more causes high-frequency switching noisethe rapidly changing state of the switching device. of the noise, s such as malfunctions or ping 
¶10 needs slight revision: “In addition, it is predicted that, in the future, next-generation power devices will increasing the noise level in a high frequency region 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jehlicka (DE 102008040722 A1).
As to claim 1, Jehlicka discloses A power converter (Fig. 1) apparatus comprising: at least one switching circuit (X1,) that generates an alternating current (AC) voltage (switching node voltage L1/X1/D1) by switching a direct current (DC) voltage (11) at a predetermined switching frequency (determined item generating gate signal to X1); and a filter circuit (7) that converts the AC voltage from the switching circuit into a DC voltage by low-pass filtering the AC voltage, and outputs the DC voltage to a load (8), wherein the filter circuit comprises: a first bypass capacitor (C5) that bypasses noise of a first frequency component (note that this claim reads so broadly that any two capacitors will filter at least one portion of an AC component by acting as a high pass filter) of the AC voltage from the switching circuit; a second bypass capacitor (C6) that bypasses noise of a second frequency component of the AC voltage from the switching circuit
Jehickla does not explicitly disclose , the second frequency component being lower than the first frequency component of the AC voltage from the switching circuit; wherein an inductance (L) of the inductor is set so that a resonance frequency of the filter circuit is lower than multiple times the switching frequency by insertion of the inductor.  
However, this is obvious.  Note that the resonant frequency can only be greater than, less than, or equal to multiple times the switching frequency.  Similarly, the first frequency can only be lower, larger or equal to the first frequency.  This is obvious to try, since there are a fixed number of points.  it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  Similarly, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 3, Jehickla teaches wherein the inductor includes at least one of a wiring inductor, a mounted inductor, and a mounted coil (Fig. 1 shows the symbol of a wired inductor).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jehlicka (DE 102008040722A1) in view of Satoshi (JP 2015-10-08).
As to claim 2, Jehicka does not explicitly teach wherein the switching frequency (fsw) and the resonance frequency (fr) are set to satisfy the following equation with a multiple number N > fr= 1/(2PI* SQRT(L * (C1*C2)/(C1+C2)).
Satoshi teaches wherein the switching frequency (fsw) and the resonance frequency (fr) are set to satisfy the following equation with a multiple number N > fr= 1/(2PI* SQRT(L * (C1*C2)/(C1+C2)) (Paragraph 8, equation 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the equations of Satoshi in the device above to calculate frequencies.  
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jehlicka (DE 102008040722A1) in view of Schaffners “EBC/EMI Filter Design with RB Common-Mode Chokes” (NPL).
	Jehlicka does not disclose wherein the inductor includes a leakage inductance of a common mode choke coil (CMC) or at least two inductors included in a common mode choke coil (CMC).
Schnaffer teaches wherein the inductor includes a leakage inductance of a common mode choke coil (CMC) or at least two inductors (Fig. 1) included in a common mode choke coil (CMC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use the inductors of Shnaffer to reduce losses (Schnaffer, pg 4).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. 11329546. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11329546. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented case has more detail in the claim language.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839